DETAILED ACTION
Claim Objections
1.	Claims 9, 17, 19 are objected to because of the following informalities: 
Claim 9 recites “including first” (Line 3), which should be changed to –including a first--.
Claim 9 recites “axis” (Line 8), which should be changed to –axle--.
Claim 17 recites “passage,,” (Lines 12-13), which should be changed to –passage,--.
Claim 17 recites “formed to base” (Line 14), which should be changed to --formed to the base--.
Claim 19 recites “pinion a” (Lines 9-10).  A comma or semi-colon should be inserted between the respective clauses (e.g. --pinion; a--).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 9, 10, 14, 16, 17, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 introduces “a second third bearing [axle]” twice (Lines 5, 7-8).  It is unclear how many axles are required.
Claim 16 recites “the first third bearing axle, second third bearing axles” (Lines 2-3).  It is unclear how many axles are required.  The Examiner suggests changing “second third bearing axles” to --the second third bearing axle--.
Claim 19 recites “an actuator housing including a first shell and a second shell, the first housing shell; and” (Lines 19-20).  It is unclear what the limitation “the first housing shell” requires. The Examiner suggests deleting the text “, the first housing shell”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 2, 5, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKernon et al (US 4,706,512).
As per claim 1, McKernon et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (12, 104) formed by a first housing half-shell (104) and a second housing half-shell (12); 
an electric motor (16) including, a motor shaft (22), a motor housing (18, 20), a commutator (42); a multi-stage gear mechanism (54, 62) including a first gear stage (54), configured to be driven by the electric motor and including a first gearwheel (54), and a final gear stage (62) including an output gear (62); 
a carrier unit (14) including, 
a brush carrier (126, 44, 50) defining a base-side shaft passage (Hole formed by bushing 26; Col. 3, lines 7-10) configured to receive at least a portion of the motor shaft, wherein a first pinion (40) is attached to the motor shaft, 
a gear plate (14) monolithically formed to the brush carrier and including a first bearing seat (Col. 3, lines 41-44) configured to receive a first bearing axle (56; Col. 3, lines 41-44) fixed to the first gearwheel, wherein the first gearwheel meshes with the first pinion (40, 54; Col. 3, lines 41-44). 

    PNG
    media_image1.png
    772
    636
    media_image1.png
    Greyscale

As per claim 2, McKernon et al discloses the electrical brake actuator of claim 1, wherein the brush carrier includes a brush carrier sleeve (126), wherein a bearing 
As per claim 5, McKernon et al discloses the electrical brake actuator of claim 1, wherein the multi-stage gear mechanism includes a first intermediate stage (Gear wheel portion of 58) and a second intermediate stage (Pinion portion of 58) each disposed between the first gear stage and the final gear stage. 
As per claim 15, McKernon et al discloses the electrical brake actuator of claim 1, wherein the gear plate includes a first step region (126), a second step region (14), and a connecting region (98) arranged perpendicular to the first step region, wherein the second step region defines a cutout (14). 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKernon et al (US 4,706,512).
As per claim 3, McKernon et al discloses the electrical brake actuator of claim 1, but does not disclose wherein a second bearing seat of the first bearing axle is disposed in the second housing half-shell.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper housing section of McKernon et al by providing a ring-shaped protrusion for .
9.	Claims 4, 17, 21-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over McKernon et al (US 4,706,512) in view of Jang et al (US 2015/0075923).
As per claim 4, McKernon et al discloses the electrical brake actuator of claim 1, wherein the first gearwheel is a ring gear (Gear 54 has a hole in it, forming a ring) provided with a number of teeth (54), but does not disclose wherein the teeth are helical.
Jang et al discloses a parking brake comprising a gear provided with a number of helical teeth (Fig. 3; [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gears of McKernon et al by forming them with helical teeth as taught by Jang et al in order to reduce noise.
As per claim 17, McKernon et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (12, 104) formed by a first housing half-shell (104) and a second housing half-shell (12); 
an electric motor (16) including a motor shaft (22); 
a multi-stage gear mechanism (54, 62) including a first gear stage (54), configured to be driven by the electric motor and including a first pinion (40), a first 
a carrier unit (14) including, 
a brush carrier (126, 44, 50) including a base (Fig. 1) and a sleeve (Fig. 1) extending from the base, wherein the base defines a base-side shaft passage (26) configured to receive at least a portion of the motor shaft, wherein the sleeve circumferentially surrounds the base-side passage (Fig. 1),, [sic] and 
a gear plate (14) monolithically formed to base and the sleeve of the brush carrier and including a first bearing seat (56; Col. 3, lines 41-44) configured to receive a first bearing axle fixed to the first gearwheel, wherein the first gearwheel is a ring gear (54) provided with a number of teeth (54) configured to mesh with the first pinion, but does not disclose wherein the teeth are helical.
Jang et al discloses a parking brake comprising a gear provided with a number of helical teeth (Fig. 3; [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gears of McKernon et al by forming them with helical teeth as taught by Jang et al in order to reduce noise.
As per claim 21, McKernon et al and Jang et al disclose the electrical brake actuator of claim 17.  McKernon et al further discloses wherein the base of the brush carrier and the first bearing seat are axially spaced apart from one another with respect to rotational axle of the motor shaft (Fig. 1).
As per claim 22, McKernon et al and Jang et al disclose the electrical brake actuator of claim 21.  McKernon et al further discloses further comprising: a supporting 
As per claim 23, McKernon et al and Jang et al disclose the electrical brake actuator of claim 17.  McKernon et al further discloses wherein the sleeve forms a number of pockets (Fig. 1) extending radially inward from an inner periphery of the sleeve, wherein a first pocket (Fig. 1) of the number of pockets is configured to receive brushes.
As per claim 24, McKernon et al and Jang et al disclose the electrical brake actuator of claim 23.  McKernon et al further discloses wherein a second pocket (Fig. 1) of the number of pockets are configured to receive anti-interference capacitors.
10.	Claims 1-5, 14-17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2015/0075923) in view of Katsuyama et al (US 2015/0090540).
As per claim 1, Jang et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (120, 210, 220) formed by a first housing half-shell (210) and a second housing half-shell (120, 220); 
an electric motor (130) including, a motor shaft (131), a motor housing (213), a multi-stage gear mechanism (150, 176) including a first gear stage (150), configured to be driven by the electric motor and including a first gearwheel (150), and a final gear stage (176) including an output gear (176); 
a carrier unit (110) including, 

a gear plate (111) monolithically formed to the brush carrier and including a first bearing seat (Fig. 12) configured to receive a first bearing axle (150, Fig. 5) fixed to the first gearwheel, wherein the first gearwheel meshes with the first pinion (140, 150).  Jang et al does not disclose a commutator or a brush carrier.
Katsuyama et al discloses a parking brake comprising a commutator (CMT; [0030]) and a brush carrier (BLC; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Jang et al by using a brushed motor as taught by Katsuyama et al in order to save money.

    PNG
    media_image2.png
    803
    626
    media_image2.png
    Greyscale

As per claim 2, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Jang et al further discloses wherein the brush carrier includes a brush carrier sleeve (115, Fig. 4), wherein a bearing receptacle (114) for a shaft bearing 
As per claim 3, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Jang et al further discloses wherein a second bearing seat (120, Fig. 4) of the first bearing axle is disposed in the second housing half-shell. 
As per claim 4, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Jang et al further discloses wherein the first gearwheel is a ring gear (150) provided with a number of helical teeth (Fig. 3; [0082]). 
As per claim 5, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Jang et al further discloses wherein the multi-stage gear mechanism includes a first intermediate stage (160) and a second intermediate stage (171) each disposed between the first gear stage and the final gear stage. 
As per claim 14, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 9.  Jang et al further discloses wherein a fourth bearing axle (170, Fig. 3) is disposed in the second housing half-shell and wherein the output gear is received by the fourth bearing axle (176). 
As per claim 15, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Jang et al further discloses wherein the gear plate includes a first step region (111), a second step region (117), and a connecting region (113) arranged perpendicular to the first step region, wherein the second step region defines a cutout (117). 
As per claim 16, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 14.  Jang et al further discloses wherein the first bearing axle, the 
As per claim 17, Jang et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (120, 210, 220) formed by a first housing half-shell (210) and a second housing half-shell (120, 220); 
an electric motor (130) including a motor shaft (131); 
a multi-stage gear mechanism (150, 176) including a first gear stage (150), configured to be driven by the electric motor and including a first pinion (140), a first gearwheel (150), and a final gear stage (176) including an output gear (176), wherein the first pinion is fixed to the motor shaft (140); and 
a carrier unit (110) including, 
a carrier (110) including a base (110) and a sleeve (113) extending from the base, wherein the base defines a base-side shaft passage (115) configured to receive at least a portion of the motor shaft, wherein the sleeve circumferentially surrounds the base-side passage (113),, [sic] and 
a gear plate (114) monolithically formed to base and the sleeve of the brush carrier and including a first bearing seat (Fig. 12) configured to receive a first bearing axle fixed to the first gearwheel, wherein the first gearwheel is a ring gear (150) provided with a number of helical teeth (Fig. 3; [0082]) configured to mesh with the first pinion.  Jang et al does not disclose a brush carrier.
Katsuyama et al discloses a parking brake comprising a brush carrier (BLC; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before 
As per claim 21, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 17.  Jang et al further discloses wherein the base of the brush carrier and the first bearing seat are axially spaced apart from one another with respect to rotational axle of the motor shaft (Fig. 12).
As per claim 22, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 21.  Jang et al discloses further comprising: a supporting collar (112) circumferentially surrounding the sleeve of the brush carrier, wherein the supporting collar includes a number of latching contours (112a, 112b) configured to engage the portions of the first housing half-shell.
As per claim 23, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 17.  Jang et al further discloses wherein the sleeve forms a number of pockets (Fig. 12) extending radially inward from an inner periphery of the sleeve, wherein a first pocket (Fig. 12) of the number of pockets is configured to receive brushes.
As per claim 24, Jang et al and Katsuyama et al disclose the electrical brake actuator of claim 23.  Jang et al further discloses wherein a second pocket (Fig. 12) of the number of pockets are configured to receive anti-interference capacitors.
11.	Claims 17, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 2015/0075923) in view of Chittka (US 2007/0068746).
As per claim 17, Jang et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 

an electric motor (130) including a motor shaft (131); 
a multi-stage gear mechanism (150, 176) including a first gear stage (150), configured to be driven by the electric motor and including a first pinion (140), a first gearwheel (150), and a final gear stage (176) including an output gear (176), wherein the first pinion is fixed to the motor shaft (140); and 
a carrier unit (110) including, 
a carrier (110) including a base (110) and a sleeve (113) extending from the base, wherein the base defines a base-side shaft passage (115) configured to receive at least a portion of the motor shaft, wherein the sleeve circumferentially surrounds the base-side passage (113),, [sic] and 
a gear plate (114) monolithically formed to base and the sleeve of the brush carrier and including a first bearing seat (Fig. 12) configured to receive a first bearing axle fixed to the first gearwheel, wherein the first gearwheel is a ring gear (150) provided with a number of helical teeth (Fig. 3; [0082]) configured to mesh with the first pinion.  Jang et al does not disclose a brush carrier.
Chittka discloses a parking brake comprising a brush carrier ([0019]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner housing of Jang et al by adapting the inner housing to function as a brush holder as taught by Chittka in order to enable brush motor use with the brake actuator.

As per claim 22, Jang et al and Chittka disclose the electrical brake actuator of claim 21.  Jang et al discloses further comprising: a supporting collar (112) circumferentially surrounding the sleeve of the brush carrier, wherein the supporting collar includes a number of latching contours (112a, 112b) configured to engage the portions of the first housing half-shell.
As per claim 23, Jang et al and Chittka disclose the electrical brake actuator of claim 17.  Jang et al further discloses wherein the sleeve forms a number of pockets (Fig. 12) extending radially inward from an inner periphery of the sleeve, wherein a first pocket (Fig. 12) of the number of pockets is configured to receive brushes.
As per claim 24, Jang et al and Chittka disclose the electrical brake actuator of claim 23.  Jang et al further discloses wherein a second pocket (Fig. 12) of the number of pockets are configured to receive anti-interference capacitors.
12.	Claims 1-3, 5-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettenberger et al (US 2013/0203554) in view of Katsuyama et al (US 2015/0090540).
As per claim 1, Dettenberger et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (3, 60, 4, 26) formed by a first housing half-shell (3, 60; Alternate: 4, 26) and a second housing half-shell (4, 26; Alternate: 3, 60); 

a carrier unit (40) including, 
a carrier (40) defining a base-side shaft passage (40, Fig. 2) configured to receive at least a portion of the motor shaft, wherein a first pinion (18) is attached to the motor shaft, 
a gear plate (40) monolithically formed to the brush carrier and including a first bearing seat (40) configured to receive a first bearing axle (46) fixed to the first gearwheel, wherein the first gearwheel meshes with the first pinion (18, 30, Fig. 1, 2).  Dettenberger et al does not disclose a commutator or a brush carrier.
Katsuyama et al discloses a parking brake comprising a commutator (CMT; [0030]) and a brush carrier (BLC; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Dettenberger et al by using a brushed motor as taught by Katsuyama et al in order to save money.

    PNG
    media_image3.png
    675
    871
    media_image3.png
    Greyscale

As per claim 2, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Dettenberger et al further discloses wherein the brush carrier includes a brush carrier sleeve (40), wherein a bearing receptacle (40) for a shaft bearing is disposed on a base side of the brush carrier, facing away from the brush carrier sleeve. 
As per claim 3, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Dettenberger et al further discloses wherein a second bearing seat (26) of the first bearing axle is disposed in the second housing half-shell. 
As per claim 5, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Dettenberger et al further discloses wherein the multi-stage gear mechanism includes a first intermediate stage (30, 32, 34) and a second 
As per claim 6, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 5.  Dettenberger et al further discloses wherein the first gearwheel and a second pinion (32) of the first intermediate stage form a first double gearwheel (30, 32). 
As per claim 7, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 6.  Dettenberger et al further discloses wherein a second bearing axle (52) receives a second double gearwheel (34, 36) provided with a second gearwheel (34) of the first intermediate stage and a third pinion (36) of the second intermediate stage, wherein the second gearwheel meshes with the second pinion (32, 34, Fig. 1, 2). 
As per claim 8, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 7.  Dettenberger et al discloses further comprising: a first bearing seat (28) disposed in the gear plate and configured to receive the second bearing axle; and 
a second bearing seat (Alternate: 60) disposed in the second housing half-shell and configured to receive of the second bearing axle. 
As per claim 10, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 9.  Dettenberger et al further discloses wherein a first bearing seat (54) of the first third bearing axle is disposed in the gear plate, and a second bearing seat (54) of the second third bearing axle is arranged in the first housing half-shell. 

As per claim 15, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Dettenberger et al further discloses wherein the gear plate includes a first step region (40), a second step region (48), and a connecting region (40) arranged perpendicular to the first step region, wherein the second step region defines a cutout (48). 
13.	Claims 4, 17, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettenberger et al (US 2013/0203554) in view of Katsuyama et al (US 2015/0090540) and further in view of Jang et al (US 2015/0075923).
As per claim 4, Dettenberger et al and Katsuyama et al disclose the electrical brake actuator of claim 1.  Dettenberger et al further discloses wherein the first gearwheel is a ring gear (30) provided with a number of teeth (30).  Although Katsuyama et al appears to disclose wherein the teeth are helical (Fig. 1), the drawings and text are ambiguous about this feature.
Jang et al discloses a parking brake comprising a gear provided with a number of helical teeth (Fig. 3; [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gears of Dettenberger et al by forming them with helical teeth as taught by Jang et al in order to reduce noise.

an actuator housing (3, 60, 4, 26) formed by a first housing half-shell (3, 60) and a second housing half-shell (4, 26); 
an electric motor (10) including a motor shaft (11); 
a multi-stage gear mechanism (7) including a first gear stage (30), configured to be driven by the electric motor and including a first pinion (18), a first gearwheel (30), and a final gear stage (54) including an output gear (54), wherein the first pinion is fixed to the motor shaft (18); and 
a carrier unit (40) including, 
a carrier (40) including a base (40, Fig. 2) and a sleeve (40, Fig. 2) extending from the base, wherein the base defines a base-side shaft passage (Fig. 2) configured to receive at least a portion of the motor shaft, wherein the sleeve circumferentially surrounds the base-side passage (40, Fig. 2),, [sic] and 
a gear plate (40) monolithically formed to base and the sleeve of the brush carrier and including a first bearing seat (Fig. 2) configured to receive a first bearing axle fixed to the first gearwheel, wherein the first gearwheel is a ring gear (30) provided with a number of teeth (30) configured to mesh with the first pinion.  Dettenberger et al does not disclose a brush carrier or helical gear teeth.
Katsuyama et al discloses a parking brake comprising a brush carrier (BLC; [0030]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Dettenberger et al by using a brushed motor as taught by Katsuyama et al in order to save money.  
Jang et al discloses a parking brake comprising a gear provided with a number of helical teeth (Fig. 3; [0082]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gears of Dettenberger et al by forming them with helical teeth as taught by Jang et al in order to reduce noise.
As per claim 21, Dettenberger et al, Katsuyama et al and Jang et al disclose the electrical brake actuator of claim 17.  Dettenberger et al further discloses wherein the base of the brush carrier and the first bearing seat are axially spaced apart from one another with respect to rotational axle of the motor shaft (Fig. 2).
As per claim 23, Dettenberger et al, Katsuyama et al and Jang et al disclose the electrical brake actuator of claim 17.  Dettenberger et al further discloses wherein the sleeve forms a number of pockets (Volume enclosed by carrier element 40) extending radially inward from an inner periphery of the sleeve, wherein a first pocket (40) of the number of pockets is configured to receive brushes.
14.	Claims 17, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dettenberger et al (US 2013/0203554) in view of Chittka (US 2007/0068746) and further in view of Jang et al (US 2015/0075923).
As per claim 17, Dettenberger et al discloses an electrical brake actuator (Abstract) for use in a motor vehicle, the electrical brake actuator comprising: 
an actuator housing (3, 60, 4, 26) formed by a first housing half-shell (3, 60) and a second housing half-shell (4, 26); 

a multi-stage gear mechanism (7) including a first gear stage (30), configured to be driven by the electric motor and including a first pinion (18), a first gearwheel (30), and a final gear stage (54) including an output gear (54), wherein the first pinion is fixed to the motor shaft (18); and 
a carrier unit (40) including, 
a carrier (40) including a base (40, Fig. 2) and a sleeve (40, Fig. 2) extending from the base, wherein the base defines a base-side shaft passage (Fig. 2) configured to receive at least a portion of the motor shaft, wherein the sleeve circumferentially surrounds the base-side passage (40, Fig. 2),, [sic] and 
a gear plate (40) monolithically formed to base and the sleeve of the brush carrier and including a first bearing seat (Fig. 2) configured to receive a first bearing axle fixed to the first gearwheel, wherein the first gearwheel is a ring gear (30) provided with a number of teeth (30) configured to mesh with the first pinion.  Dettenberger et al does not disclose a brush carrier or helical teeth.  
Chittka discloses a parking brake comprising a brush carrier ([0019]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing element of Dettenberger et al by adapting the fixing element to function as a brush holder as taught by Chittka in order to enable brush motor use with the brake actuator.  Dettenberger et al and Chittka do not disclose helical gear teeth.
Jang et al discloses a parking brake comprising a gear provided with a number of helical teeth (Fig. 3; [0082]).  Therefore it would have been obvious to one of ordinary 
As per claim 21, Dettenberger et al, Chittka and Jang et al disclose the electrical brake actuator of claim 17.  Dettenberger et al further discloses wherein the base of the brush carrier and the first bearing seat are axially spaced apart from one another with respect to rotational axle of the motor shaft (Fig. 2).
As per claim 23, Dettenberger et al, Chittka and Jang et al disclose the electrical brake actuator of claim 17.  Dettenberger et al further discloses wherein the sleeve forms a number of pockets (Volume enclosed by carrier element 40) extending radially inward from an inner periphery of the sleeve, wherein a first pocket (40) of the number of pockets is configured to receive brushes.
Allowable Subject Matter
15.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	Claims 9-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
17.	Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
11/8/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments pertaining to the clarity of the rejection on Page 10, the Examiner has provided annotated figures to illustrate the location of the base-side passage.  
Regarding the rejection of claim 1 under Dettenberger et al and Katsuyama et al, the applicant argues that: 
“Neither Dettenberger or Katsuyama, taken together or separately, teach or suggest a gear plate monolithically formed to the brush carrier, the brush carrier defining a base-side shaft passage configured to receive at least a portion of the motor shaft” (Page 10).  

The combination of Dettenberger et al and Katsuyama et al disclose the claimed invention.
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657